                      IN THE UNITED STATES DISTRICT COURT

                    FOR THE SOUTHERN DISTRICT OF GEORGIA

                                   DUBLIN DIVISION

DONALD M. RICHARDS, JR.,           )
                                   )
           Plaintiff,              )
                                   )
      v.                           )                     CV 319-017
                                   )
SGT. WILL PURVIS; CPL. TIMOTHY     )
SHEPHERD; OFC. CHASE SNELLGROVE; )
and OFC. CHRISTOPHER MADISON,      )
                                   )
           Defendants.             )
                               _________

                                        ORDER
                                        _________

       Plaintiff, formerly incarcerated at Rogers State Prison in Reidsville, Georgia,

commenced the above-captioned case pursuant to 42 U.S.C. § 1983 regarding events alleged

to have occurred at Dodge County Law Enforcement Center in Eastman, Georgia. Plaintiff

is proceeding pro se and sought leave to proceed in forma pauperis (“IFP”). (Doc. no. 2.)

The Court granted Plaintiff leave to proceed IFP on February 5, 2019, subject to compliance

with the conditions of its Order. (Doc. no. 3.) On March 12, 2019, the Court granted

Plaintiff an extension to file his IFP paperwork in accordance with the Court’s February 5

Order. (Doc. nos. 6.) On March 27, 2019, Plaintiff filed a second motion for extension of

time to file his IFP paperwork and a notice of change of address stating he has been released

from incarceration. (Doc. no. 8.) Because Plaintiff was released from incarceration, he can

no longer proceed IFP pursuant to his former status as an incarcerated litigant. Therefore,

the Court REVOKES Plaintiff’s leave to proceed IFP.
       As Plaintiff’s IFP status has been revoked, Plaintiff must submit the $400.00 filing

fee or a new motion to proceed IFP if he wishes to pursue the above-captioned case.1 See

Loc. R. 4.1. Plaintiff shall have twenty-one days from the date of this Order to submit the

filing fee or any appropriate IFP forms. Upon receipt of the new IFP motion, the Court will

determine whether Plaintiff should be granted leave to proceed IFP or whether Plaintiff

should pay the $400.00 filing fee. If no response is timely received from Plaintiff, the Court

will presume he desires to have this case voluntarily dismissed and will recommend

dismissal of this action, without prejudice. Plaintiff is cautioned that, while this action is

pending, he shall immediately inform this Court of any change of address.

       Failure to comply with the terms of this Order within twenty-one days of the

undersigned date will result in a recommendation to the presiding District Judge that this

case be dismissed without prejudice.

       SO ORDERED this 28th day of March, 2019, at Augusta, Georgia.




       1
        The Court DIRECTS the CLERK to attach a copy of the standard IFP form and
supporting affidavit used by non-incarcerated pro se litigants filing a civil rights case in the
Southern District of Georgia, stamped with this case number, to Plaintiff’s service copy of this
Order.

                                               2
